Citation Nr: 9901800	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability pension benefits in the calculated amount of 
$11,130, including whether the overpayment was properly 
created.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.  

This appeal arose from decisions of the Committee on Waivers 
and Compromises (Committee) of the Waco, Texas, Regional 
Office (RO), of the Department of Veterans Affairs (VA).  The 
appeal ensued following a February 1995 decision which denied 
the appellants request for waiver of recovery of an 
overpayment of pension benefits in the amount of $11,130.  
The Board notes that the subsequently raised question of 
whether the overpayment in question was properly created was 
effectively addressed in correspondence to the veteran in 
June 1998.  The Board views both questions as essential 
components of the veterans appeal.  


FINDINGS OF FACT

1.  The veteran was notified on numerous occasions that the 
amount of his pension depended on his income, and that he was 
required to report all income from any source; he was told to 
report all changes in income immediately and that failure to 
do so could result in the creation of an overpayment.  

2.  The veteran received rental income beginning in 1991 
which he did not report to the RO until submittal of an 
income tax return in 1994.  

3.  The RO has calculated the veteran was paid $11,130 in 
pension benefits to which he had no entitlement.  

4.  The veteran was principally at fault in creation of the 
debt; the non-recovery of the overpaid benefits would result 
in unfair gain to the veteran; these elements outweigh any 
other considerations with regard to equity and good 
conscience.  



CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits, in the 
currently calculated amount of $11,130, has been properly 
created and assessed against the appellant.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, .3271-3.273 
(1998).  

2.  Recovery of the overpayment of pension benefits does not 
violate the standard of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In July 1985, the RO granted non- service-connected pension 
benefits, effective July 1, 1985.  The record reflects that 
in subsequent years the veterans award benefits were 
sometimes changed based on his countable annual income.  
Instruction which accompanied the notice of the change in the 
awarded pension advised him that the monthly rated was based 
on income, and that he should immediately report any change 
in income to avoid the creation of an overpayment.  

In October 1991, November 1992, and January 1994, the veteran 
submitted improved pension eligibility verification reports 
(EVRs), indicating that he had received no income, other than 
Social Security benefits, in the previous year and 
anticipated none in the future.  

In January 1994, in response to a RO request, a 1991 tax 
return was added to the claims file.  This document reflected 
that the veteran had rental income that had not been 
previously reported.  

In May 1994, the RO notified the veteran that he was 
delinquent on payment of a pension debt in an amount that was 
being tabulated.  He submitted a notice of disagreement with 
the determination arguing that the mortgage payment was an 
actual expense and should be deducted from the overpayment 
amount.  He pointed out that the rental income did not cover 
the mortgage payment.  He also provided a copy of the his 
bank statement, regarding the confiscation of his savings, a 
list of what was owed to credit cards, and copies of several 
monthly mortgage checks.  

In a December 1994 letter to the veteran, the RO notified him 
that termination of his pension benefits was effective as of 
October 1, 1991.  It was pointed out that as to rental 
income, revenue could be reduced by actual expenses, but not 
such tax deductible expenses as depreciation.  So, even 
though the veterans Schedule E reflected a net loss, his 
rental income was counted as income for VA purposes.  As this 
was never properly reported to VA, the veteran was paid 
benefits that he was not entitled.  The veteran was also 
provided with information as to how the amount in question 
was tabulated - the RO subtracted actual expenses from total 
income of the three properties as listed on the veterans 
income tax report.  

In February 1995, the Committee determined that the evidence 
of record showed that the veteran was at fault in the 
creation of the overpayment and denied his request for 
waiver.  The Committee found that the veteran was free of 
fraud, misrepresentation or bad faith.  The Committee further 
pointed out that the appellant has not provided financial 
information when requested, and that therefore a true account 
of his current financial situation could not be made.  He was 
notified of the Committees decision.  

In correspondence in March 1995, regarded as a notice of 
disagreement with the ROs decision, the veteran requested 
again that the amount be wavered.  He argued that the 
Committee did not seem to be aware that the rental income was 
not sufficient to pay expenses and retire the debt.  He said 
that he had to borrow money in order to keep the rental 
property (which he had acquired with no money down).  

At an April 1997 personal hearing, the veteran raised the 
issue of whether the overpayment was properly created.  The 
Chairperson for the Committee, who was conducting the 
hearing, pointed out that a dispute on the debt itself needed 
to be addressed before consideration of the waiver.  He 
indicated that the claims file would be submitted for 
adjudication of this issue.  

In compliance with the Chairpersons request, the RO again 
reviewed the claim at issue.  The RO denied the veterans 
claim for a waiver in March 1998.  Explanation as to how the 
amount of overpayment was again provided to the veteran in 
correspondence in June 1998.  

During the course of development of this appeal, the claimant 
was notified repeatedly by the RO that he had failed to 
provide financial data upon request and that without such 
data an accurate picture of his financial status could not be 
obtained.

Analysis

Initially, the Board has found that the veteran's claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well-grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to that 
claim.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met.  38 U.S.C.A. § 
5107 (1998).

The veteran who is receiving a pension is required to report 
to VA any material change or expected change in his income or 
other circumstances that affects the payment of benefits.  
38 C.F.R. § 3.660 (1998).  Payment of any kind and from any 
source are countable income for determining eligibility for 
VA improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b) (West 1991); 38 C.F.R. § 3.271(a) 
(1998).  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation. 38 C.F.R. § 1.965(a) (1998).

In considering these factors, the Board notes that the fault 
in the creation of the overpayment at issue was exclusively 
attributable to the veteran.  The overpayment was caused 
solely by his incorrect reporting of his income.  The Board 
has considered the veterans contentions that his rental 
income should not be considered as he still had to make 
mortgage payments that were not covered by the income 
generated by the rental income, but as pointed out to the 
veteran in correspondence from the RO, VA cannot consider his 
mortgage payments on principal as a deductible expense 
because payments of principal are not deductible.  Likewise, 
depreciation is not an allowable expense for VA purposes.  As 
the RO noted, the purpose of pension benefits is to provide 
needy veterans with a level of support to help them meet 
basic needs.  Repayment of debts above basic needs can not be 
used as a deduction to reduce income for VA purposes.

In this case, the Board stresses that on numerous occasions, 
the veteran was told that the rate of VA pension was directly 
related to his familys income and that an adjustment in the 
payments must be made whenever the familys income changed.  
As such, the veteran reasonably should have known that he was 
required to report any income, such as rental income, 
achieved during the pertinent period.  Nonetheless, the 
record clearly shows that the veteran failed to inform the VA 
of a change of his financial status.  Under 38 C.F.R. 
§ 3.660(a)(1) (1998), a pension beneficiary has the 
obligation to promptly notify VA of any material change in 
income which would affect pension entitlement.  Clearly, the 
claimant was put on plain notice, through his completion and 
submission of several EVRs, that all wages and income were to 
be reported.  His failure to provide his rental income 
resulted in an overpayment.  

An accurate report of his rental income was initially made a 
part of the record in 1994 with the submittal of his 1991 
income tax return.  It reflected that he had rental income 
that was not reported to the VA, and as pointed out to the 
appellant, this amount could not be considered as a 
deductible expense because payments of principal are not 
deductible.  As such, the Board finds that the overpayment of 
pension benefits, in the currently calculated amount of 
$11,130 has been properly created (based on substraction of 
expenses from rental income amount).  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271-3.273 (1998).  

As the veteran bears full responsibility for the creation of 
the overpayment by failing to report his income accurately to 
the VA, and as the VA was not responsible in any way for the 
overpayment that was created in reliance on information 
provided by the veteran, and took prompt action once the 
additional income was discovered, the Board also finds that 
the elements of undue hardship and consideration of the 
objective for which the benefits were intended, do not 
support the veterans appeal for waiver of recovery of the 
overpayment.  

The Committee determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  38 U.S.C.A. § 5302 (1998).  The Board 
concurs with the RO that there was no willful failure on the 
appellant's part to disclose a material fact, with an intent 
to obtain or retain eligibility for VA benefits, and thus 
there is no fraud, misrepresentation, or bad faith.  
Nevertheless, before the recovery of this indebtedness from 
the veteran can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require him to repay his debts to the Government.  38 
C.F.R. §§ 1.963, 1.965 (1998).

In this case, the Board finds that waiver of recovery of the 
overpayment, money to which the veteran had no legal 
entitlement, would result in unjust enrichment to him to the 
extent of that overpayment.

The Board has duly considered all of the elements found in 38 
C.F.R. § 1.965(a) in the determination as to whether equity 
and good conscience would necessitate a waiver of the 
veteran's overpayment.  The Board has also explored whether 
there are any other elements that could be considered, 
including any mitigating factors not enumerated in 38 C.F.R. 
§ 1.965(a).  Unfortunately, for the reasons cited above, the 
Board finds that the extensive fault on the part of the 
veteran, as well as the unjust enrichment which would result 
from a waiver and repayment of the heretofore recovered 
overpayment, outweigh any elements which would tend to 
support waiver of recovery of the overpayment.  As the RO 
repeatedly noted during the appeal, the claimant has not 
complied with numerous requests and reminders about financial 
data.  Thus, the Board agrees with the RO that no accurate 
picture of his financial status is available.  Moreover, the 
Board finds that the full onus for this deficiency rests with 
the claimant and that his bare assertions of financial 
hardship on this record carry no weight.  As a matter of 
equity, the decision of the RO must be affirmed, and the 
veteran's request for a waiver must be denied.


ORDER

Entitlement to waiver of recovery of the overpayment of 
pension benefits in the amount of $11,130 is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after 
November 18, 1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 

- 2 -
